Gamble, Judge.
When this case was before this court upon a former occasion, a full statement of the contract of the parties was made, which it is not necessary here to repeat. Reference is made to the report of the case as formerly before this court. 13 Mo. Rep. 191. The contract then received a construction, which we will not disturb. The judgment of the Circuit Court was then reversed, and the cause remanded for a new trial, and the present record presents the result of the second trial.
*437The instructions which were given at the instance of the plaintiff are warranted by the opinion given when the former judgment was reversed ; and those ashed by defendant, Hovey, which now appear to have been refused, were calculated, if given, to mislead the jury. It is not thought necessary to examine these instructions in detail, and point to the objectionable portions of each, because an opinion, stating the particulars in which they depart from the proper construction of the contract, would furnish no rule for the decision of other cases, on other contracts.
The judgment of the Circuit Court is, with the concurrence of the other Judges, affirmed.